Title: From James Madison to the Senate, 26 January 1816
From: Madison, James
To: Senate


                    
                        
                            January the 26th. 1816.
                        
                    
                    Commissions having issued during the recess of the Senate to the following persons, I now nominate them to the Offices respectively annexed to their names. …
                    
                        
                            James Madison
                        
                    
                